Citation Nr: 0824315	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-36 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether the reopened 
service connection claim may be granted.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which reopened the veteran's previously denied 
claim for service connection, then confirmed and continued 
that denial.


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the veteran's 
claim was in March 1976, and was based on a lack of evidence 
showing a current disability.

2.  Evidence presented since the March 1976 denial relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.  Bilateral mixed hearing loss is not attributable to the 
veteran's service.


CONCLUSIONS OF LAW

1.  The evidence added to the record since March 1976 is new 
and material, and the claim for service connection for 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

2.  Bilateral mixed hearing loss was not incurred in or 
aggravated by the veteran's active duty service; nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the VA has a 
duty to notify and assist the veteran under 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2007).  
With respect to the new and material evidence portion of the 
decision, the veteran has not received proper notice.  
However, as will be discussed fully below, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the claim.  Therefore, a full discussion of whether 
VA met these duties is not needed, as no prejudice can flow 
to the veteran from the error.  Regarding the merits of the 
veteran's claim for service connection, the AOJ notified the 
veteran in correspondence dated in April 2005 and September 
2006 of information and evidence necessary to substantiate 
the claim for hearing loss; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide. 

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in September 2006.  Although 
this notice was delivered after the initial denial of the 
claim, the AOJ subsequently readjudicated the claim based on 
all the evidence in the October 2006 statement of the case 
(SOC) and March 2007 supplemental statement of the case 
(SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not 
affect the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated and a 
medical opinion has been sought in conjunction with his 
claim.  The only available service treatment records, to 
include a report of his separation exam and various morning 
reports, have been associated with the claims file.  Although 
the veteran does not espouse any complaint of, or treatment 
for, hearing loss during service, all attempts have been made 
to retrieve his complete service treatment records.  A formal 
finding on the unavailability of any additional records was 
made in September 2005.  The duty to assist has been 
fulfilled. 

New and Material Evidence

The veteran seeks service connection for bilateral hearing 
loss.  The claim was originally denied by an August 1975 
rating decision that found no medical evidence of hearing 
loss upon separation from military service or thereafter.  
The evidence of record at that time included service 
personnel and treatment records, a personal statement by the 
veteran, and four lay statements provided by friends and 
neighbors of the veteran.  The veteran did not appeal the 
1975 decision and it became final.  38 U.S.C. § 4005(c) 
(1970); 38. C.F.R. §§ 3.160, 19.118, 19.153 (1975). 

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In early February 1976, the veteran submitted a personal 
statement regarding a previous hearing test.  The RO 
responded by issuing a rating decision confirming that no new 
and material evidence had been furnished.  The veteran then 
submitted two additional letters attempting to reopen his 
claim, one later in February, and one in March.  The RO then 
issued a rating decision denying service connection on the 
merits in March 1976.  

At the time of the March 1976 denial, the new evidence of 
record consisted of unrelated orthopaedic treatment notes.  
There were also additional personal statements from the 
veteran regarding his hearing loss that were dated in 1975-
76.  The claim was denied as the veteran had not presented 
evidence establishing a current disability.  The veteran did 
not appeal, and that decision became final.  38 U.S.C. 
§ 4005(c) (1970); 38. C.F.R. §§ 3.160, 19.118, 19.153 (1975).

The RO reopened the claim by rating decision in January 2006, 
the decision currently on appeal.  Nevertheless, regardless 
of the RO's actions, the Board must still determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).   As the last final disallowance was in March 
1976, all evidence submitted thereafter will be considered.

Since the March 1976 denial, the veteran has submitted 
additional personal statements and VA outpatient clinical 
records dated between September 2003 and March 2005.  He has 
also submitted VA audiological evaluation records that 
diagnose bilateral hearing loss dated in May 1996, March 
2006, and February 2007, as well as a positive opinion as to 
etiology of his current hearing loss signed by his primary 
physician in March 2005.  

The audiological evaluations and March 2005 opinion letter 
are new, in that they were not previously submitted to agency 
decision makers.  They are also material as they relate to 
the unestablished fact necessary to substantiate the claim, 
that is, a current diagnosis of hearing loss.  The opinion in 
particular raises a reasonable possibility of substantiating 
the claim.  As such, new and material evidence has been 
submitted sufficient to reopen the claim.  

Because the RO has weighed the merits of the claim, to 
include the March 2005 nexus opinion on which the claim is 
reopened, there is no prejudice to the veteran for the Board 
to render a decision on the merits here.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

 Service Connection

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The veteran's most recent audiological examination of record 
diagnosed moderate to severe bilateral mixed hearing loss in 
February 2007.  Thus, the first element necessary for service 
connection, that requiring medical evidence of a current 
disability, has been met.  

One must then turn to an analysis of the medical and/or lay 
evidence that indicates the veteran's hearing loss began 
during his military service.  As previously mentioned, there 
are only portions of the service medical record available for 
review, none of which note hearing problems during service.  
Particularly, the veteran's separation exam does not indicate 
any complaint of hearing loss, instead listing only the 
whispered voice test results without audiometric testing.  

Without supporting medical documentation, the nature of the 
veteran's military service is particularly pertinent.  The 
service personnel records indicate that the veteran served as 
an Army cook during the Korean Conflict.  He received the 
Korean Service Medal with three Bronze Service Stars.  See 
Form DD-214.  The veteran states that he served as a cook for 
the 8209 MASH (Mobile Army Surgical Hospital) unit in Korea 
from December 1951 to May 1953, and that in this position he 
was exposed to acoustic trauma, particularly from heavy 
artillery fired by the units to which his MASH unit was 
attached.  He also states that he was required to fire a 50-
caliber machine gun and an M-1 rifle without the benefit of 
hearing protection.  See Statement in support of claim, 
February 2007.  

The veteran, and other witnesses, are competent to provide 
lay evidence of facts and circumstances of which they have 
personal knowledge derived from their own senses.  See Layno 
v. Brown, 6 Vet. App. 465, 471 (1994).  The Board finds the 
veteran's statements as to in-service acoustic trauma 
credible, particularly in light of the accompanying evidence 
that he provided.  He submitted original photographs of his 
service in Korea as well as four lay statements provided by 
family members and long-time neighbors that stated the 
veteran appeared to hear well before service and had impaired 
hearing requiring people to repeat themselves frequently when 
speaking to the veteran after his return from Korea.  See Lay 
statements, April 1975.  Although the lay statements lack 
greater detail, they are consistent in stating that the 
veteran appeared to suffer from reduced hearing after his 
military service.  

Although the veteran and his friends and neighbors are 
competent to describe the veteran's symptoms of hearing loss 
that they experienced using their own senses, none are 
competent to render an opinion regarding the etiology of a 
disease or injury.  Only individuals possessing specialized 
medical training and knowledge are competent to render such 
an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render competent his 
opinion that the noise exposure in Korea caused his current 
hearing loss.  Therefore, one must rely on the medical 
opinions of record as to the etiology of the veteran's 
current disability.

There are three etiological opinions of record, all given by 
VA practitioners, in May 1996, March 2005, and February 2007.  
The first opinion of record was provided by an audiologist.  
In conjunction with a personal examination of the veteran and 
concurrent audiological testing, this audiologist opined 
"results at the right ear consistent with advancing 
otosclerosis and at the left ear with noise trauma."  See 
Audiology report, May 1996.  The examiner did not, however, 
relate that noise trauma, or the veteran's overall hearing 
loss, to his military service.  In fact, there is no history 
recorded in the exam report.  As the opinion was rendered 
more than 40 years after the veteran's separation from 
military service, it is unclear whether the generalized noise 
exposure noted was during the veteran's service or in the 
expanse of time thereafter.  Accordingly, this opinion does 
not support a nexus to service. 

The March 2005 opinion was signed by the veteran's primary 
care physician with no apparent supporting audiological 
testing.  She stated that the veteran "was exposed to 
artillery fire, bombs, small arms fire ... [which] can and does 
cause the type of hearing loss he now suffers from."  See 
Physician's statement, March 2005.  Because the physician is 
not a specialist in the area of hearing loss and did not 
conduct any audiological evaluation in connection with her 
opinion, although competent, the Board affords less weight to 
her opinion than that of trained audiologists.  

The final opinion of record was given in conjunction with the 
veteran's February 2007 VA examination that diagnosed 
moderate to severe bilateral mixed hearing loss.  The 
examiner, a VA staff physician, opined that the most likely 
etiology of the claimed hearing loss was a combination of 
fenestral and cochlear otosclerosis with presbycusis 
impacting the sensorineural component of the veteran's 
hearing loss.  He further opined that it was only a remote 
possibility, at best, that the veteran's high frequency 
hearing loss would have been incurred while on active duty.  
The examiner notes that due to the nature of this case, and 
its status on appeal, he consulted with a senior Master's 
level audiologist who concurred with his etiological opinion. 

This opinion discounts the prior 2005 opinion by the 
veteran's general practitioner as speculative and lacking in 
appropriate historical and clinical information, as there is 
no evidence that the physician, Dr. B.P., reviewed the claims 
folder or was otherwise aware of the veteran's complete 
audiological condition.  The Board agrees with this 
determination and finds that the probative medical evidence 
is against a finding of nexus between the veteran's current 
hearing loss and his military service.  Direct service 
connection for hearing loss is not warranted.

Alternatively, service connection may be granted for an 
organic disease of the nervous system, such as a 
sensorineural hearing loss, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2006).  It is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995.  The veteran has a current diagnosis of 
"mixed hearing loss."  This is hearing loss that is both 
conductive and sensorineural in nature.  See Dorland's 
Illustrated Medical Dictionary, 836 (31st.  Ed. 2007).  
Therefore, it is appropriate to consider the presumption.  In 
this case, the veteran separated from service in August 1953.  
The first documented diagnosis of sensorineural hearing loss 
is in May 1996.  Therefore, presumptive service connection is 
not warranted.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply. 


ORDER

The reopened claim for service connection for bilateral mixed 
hearing loss is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


